Connor, I.
The validity of the ordinance adopted by the defendant, city of Reidsville, on 14 August, 1930, and in force at the time of the trial, is not involved in this action which was begun on 17 June, 1930. The acts of the defendant, of which the plaintiffs complain, were all before the adoption of the ordinance. For this reason the question as to whether or not the ordinance is valid is not presented in this action.
There was no evidence tending to show that the orders of the city manager of the defendant, under which the “No Parking” signs were placed and maintained on Morehead Street, were arbitrary, unreasonable or unjustly discriminatory. These orders were made in the exercise of the police powers of the defendant, and plaintiffs are not entitled to recover of the defendant for any loss suffered by them which was incident to the exercise of this power. There was no error in the judgment dismissing the action as of nonsuit. The judgment is
Affirmed.